
	

113 HR 2033 IH: Medical Neutrality Protection Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2033
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. McDermott (for
			 himself, Mr. Moran,
			 Mr. McGovern,
			 Mr. Johnson of Georgia,
			 Mr. Conyers,
			 Mr. Ellison, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for medical neutrality and to establish
		  accountability for violations of the principle of medical neutrality, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Neutrality Protection Act of
			 2013.
		2.Findings;
			 Statement of Congress
			(a)FindingsCongress finds the following:
				(1)International humanitarian law codifies the
			 principle of medical neutrality in the Geneva Conventions, to which the United
			 States is a signatory, during times of national or international armed
			 conflict, which offer special protections to medical facilities and personnel.
			 These provisions recognize ambulances, hospitals, hospital ships, the personnel
			 serving in ambulances and hospitals, citizens who assist the wounded as neutral
			 and protected during conflict.
				(2)The Geneva
			 Conventions specify that the wounded and sick shall receive adequate care, be
			 protected from ill-treatment, and be protected from discrimination, and that
			 emblems such as the red cross and red crescent are recognized as protective
			 emblems in conflict. Many parts of the Geneva Conventions have been declared by
			 the International Committee on the Red Cross (ICRC) to be customary
			 international humanitarian law.
				(b)Statement of
			 CongressCongress affirms its
			 support of participants of peaceful demonstrations around the world, as part of
			 the United States support for freedom of assembly as enshrined in the United
			 States Constitution. The United States takes particular umbrage at countries
			 that harm or endanger medical professionals during times of unrest.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Medical
			 neutralityUntil such time as there is a binding, internationally
			 recognized definition of the term medical neutrality, such term
			 refers to—
				(A)the protected status of health care
			 facilities, personnel, transport, and supplies in times of national and
			 international armed conflict and civil unrest;
				(B)the protection of
			 unhindered access of the sick and injured to nondiscriminatory medical care and
			 treatment; and
				(C)the understanding
			 that all medical professionals are required to treat in a nondiscriminatory
			 manner any individual in need of care, and the responsibility of governments
			 not to interfere with such professional duty.
				(3)Violation of
			 medical neutralityThe term violation of medical
			 neutrality includes government-sanctioned actions, and actions which
			 are not authorized by a government policy but are not independently
			 investigated, including—
				(A)militarized attacks on health care
			 facilities, health care service providers, or individuals in the course of
			 receiving medical treatment;
				(B)wanton destruction
			 of medical supplies, facilities, records, or transportation services;
				(C)willful
			 obstruction of medical ethics as specified in the World Medical Association’s
			 International Code of Medical Ethics, including preventing medical
			 professionals from administering ethical medical care to individuals in
			 need;
				(D)coercion of
			 medical personnel to commit acts in violation of their ethical
			 responsibilities;
				(E)deliberate misuse
			 of health care facilities, transportation services, uniforms, or other
			 insignia;
				(F)deliberate
			 blocking of access to health care facilities and health care professionals;
			 or
				(G)arbitrary arrest
			 or detention of health care service providers or individuals seeking medical
			 care.
				4.Rule of
			 constructionNothing in this
			 Act shall be construed to prevent or interfere with legitimate law enforcement
			 objectives conducted in accordance with recognized international human rights
			 norms and legal standards.
		5.Statements of
			 policyIt shall be the policy
			 of the United States to—
			(1)consider the protection of medical
			 neutrality a policy priority of the United States as an integral part of the
			 defense of recognized international human rights law and international
			 humanitarian law;
			(2)use its voice,
			 vote, and influence in international fora to further define and codify the
			 principle of medical neutrality and to establish accountability for violations
			 of the principle of medical neutrality; and
			(3)use its voice, vote, and influence at the
			 United Nations Human Rights Council to create and appoint a Special Rapporteur
			 on the Protection and Promotion of Medical Neutrality.
			6.Determination and
			 notification of foreign country required
			(a)DeterminationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall compile and update at
			 least annually a list of those foreign governments that the Secretary
			 determines, after consultation with local and international nongovernmental
			 organizations and the Assistant Secretary for Democracy, Human Rights and
			 Labor, have engaged in violations of medical neutrality. The Secretary shall
			 publish such list on the website of the Department of State.
			(b)NotificationThe
			 Secretary of State shall provide a formal notification to a foreign government
			 that is included on a list described in subsection (a).
			7.Prohibitions
			(a)Prohibition on
			 certain assistanceSubject to
			 subsection (c) of this section and section 9, and except as provided in section
			 8, the authorities specified in section 516 or 541 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2321j or 2347) or section 23 of the Arms Export Control
			 Act (22 U.S.C. 2763) may not be used to provide assistance, and no licenses for
			 direct commercial sales of military equipment may be issued, to the government
			 of a country that the Secretary of State has, in accordance with section 6 of
			 this Act, determined to have engaged in a violation of medical
			 neutrality.
			(b)Prohibition on
			 certain visasExcept as
			 provided in section 8, upon receiving credible information, including
			 information contained in the Annual Country Reports on Human Rights Practices,
			 that an alien is or was engaged in or has organized any act that is a violation
			 of medical neutrality, the Secretary of State shall deny the issuance of a visa
			 to, and the Secretary of Homeland Security shall deny the entry into the United
			 States of, such alien.
			(c)Minimum
			 durationThe prohibitions on assistance described in subsection
			 (a) shall remain in effect for a minimum of one fiscal year, after which the
			 President may reinstate such assistance pursuant to section 9.
			8.Waiver
			(a)In
			 generalThe President may temporarily waive the prohibitions on
			 assistance described in section 7(a) if the President transmits to the
			 appropriate congressional committees a determination that—
				(1)such waiver is in
			 the national security interest of the United States, including the reasons
			 therefor; and
				(2)establishes a
			 date, not later than two years after the issuance of such waiver, on which such
			 waiver shall expire.
				(b)Congressional
			 overrideIf Congress enacts a joint resolution disapproving such
			 waiver, such waiver shall have no force or effect.
			9.Reinstatement of
			 assistanceThe President may
			 reinstate assistance to a country otherwise prohibited under section 7(a) upon
			 written certification to the appropriate congressional committees that the
			 government of such country has implemented—
			(1)measures that include the successful
			 implementation of an action plan and actual steps to come into compliance with
			 medical neutrality; and
			(2)policies and
			 mechanisms to prohibit and prevent future government or government-sponsored
			 acts that are a violation of medical neutrality and has the input and agreement
			 of local and international nongovernmental organizations.
			10.Investigations
			 of violations of medical neutrality
			(a)Investigations
			 of allegations of violations of medical neutralityThe
			 heads of United States diplomatic and consular missions shall investigate all
			 reports of violations of medical neutrality in the countries or regions in
			 which such missions are located for inclusion in the annual Country Reports on
			 Human Rights Practices under sections 116(d) and 502B(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151n and 2304).
			(b)Inclusion in
			 Annual Country Reports on Human Rights PracticesThe Foreign
			 Assistance Act of 1961 is amended—
				(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
					
						(g)The report
				required under subsection (d) shall include a description of any violations of
				medical neutrality (as such term is defined in the Medical Neutrality
				Protection Act of 2013) and an identification of the individuals who have
				engaged in or organized such violations in each foreign country covered by such
				report.
						;
				and
				(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
					
						(j)The report required by subsection (b) shall
				include a description of any violations of medical neutrality (as such term is
				defined in the Medical Neutrality Protection Act of 2013) and an identification
				of the individuals who have engaged in or organized such violations in each
				foreign country covered by such
				report.
						.
				
